Citation Nr: 1452048	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  08-36 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a left shoulder disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.
 
2. Entitlement to service connection for a left knee disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.
 
3. Entitlement to service connection for a left foot/ankle disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

4. Entitlement to service connection for a right knee disability,  to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

5. Entitlement to service connection for a bilateral foot/ankle disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

6. Entitlement to service connection for bilateral hearing loss.
 
7. Entitlement to service connection for tinnitus.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran had active service from August 1976 to February 1977 and from January 2004 to March 2005, to include combat service in Iraq and his decorations include the Combat Action Ribbon.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In August 2012, the Board remanded the claims for additional development.  

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed below, whereas the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The medical evidence clearly and unmistakably shows that the Veteran's bilateral hearing loss pre-existed his second period of active service.

2.  The medical evidence does not clearly and unmistakably show that the Veteran's bilateral hearing loss was not aggravated by such service.

3.  The Veteran's tinnitus is related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014). 

2.  The criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In his statements, the Veteran maintains that his tinnitus is a result of his military service.  He further states that his bilateral hearing loss, noted prior to his second period of active duty beginning in January 2004, was aggravated by his military service.  Specifically, he states that his second period of active duty, which began in January 2004, worsened his pre-existing hearing loss, and that service connection is thus warranted on an aggravation basis.  The Board notes that the Veteran does not contend, and the evidence does not suggest, that he suffered from bilateral hearing loss during his initial period of active duty.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

The law provides that a veteran who served during a period of war, or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002).  Here, VA cannot presume that, at service entry, the veteran was not sound with respect to her respiratory disability.  

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The Veteran acknowledges that his bilateral hearing loss pre-existed his second period of active duty and does not assert it had its onset during his first period of service but contends that he has bilateral hearing loss that was aggravated by his second period of active duty as a result of in-service acoustic trauma while serving in Iraq.  His service personnel records show he is in receipt of a Combat Action Badge for his second period of active duty beginning in January 2004.  Thus, he was likely was exposed to in-service acoustic trauma.  Further, the evidence of record shows the Veteran has been currently diagnosed with bilateral hearing loss, under the provisions of 38 C.F.R. § 3.385.  The evidence of record also establishes the Veteran has a current diagnosis of tinnitus.  See VA Examination, August 2012.  

The Board notes that in August 2007, the RO issued a Formal Finding of Unavailability concerning some of the Veteran's service treatment records.  As such, it is unclear whether the Veteran was provided an entrance examination prior to his January 2004 military service.  Thus, it is unclear whether he had a service entrance examination.  
Further, prior to his second period of active duty, a September 1996 retention examination shows the Veteran had hearing loss at the 3000 and 4000 Hertz levels, bilaterally.  Nonetheless, it was determined he was qualified for service.  

In August 2012, the Veteran was afforded a VA examination.  The examiner provided diagnoses of bilateral hearing loss and tinnitus.  Concerning the Veteran's bilateral hearing loss, the examiner concluded that the pre-existing hearing loss was not permanently aggravated by the Veteran's military service since the 1996 physical examination showed disabling hearing loss in both ears.  Further, the examiner stated that there was not a significant threshold shift when comparing audiology results from 2003 and 2012.  Therefore, the examiner opined bilateral hearing loss is less likely as not related to or caused by his military noise exposure.  The Board notes that the VA examiner did not give due consideration to the Veteran's participation in combat during his second period of active duty, or to his statements that his hearing loss is worse.  

Thus, consistent with the Veteran's statements, the medical evidence clearly and unmistakably shows that his bilateral hearing loss existed prior to service.  The medical evidence, however, does not clearly and unmistakably reflect that the condition was not aggravated by such service.  Thus, because the evidence does not clearly and unmistakably show that his bilateral hearing loss has the disability for VA compensation purposes, the criteria for service connection have been met.

As for the Veteran's tinnitus, the VA examiner opined that tinnitus is a symptom of hearing loss and therefore it is less likely as not caused by or a result of military noise exposure.  


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 

REMAND

Veteran also seeks service connection for a left shoulder disability, left knee disability, left foot/ankle disability, right knee disability, and right foot/ankle disability.  

Concerning first the left shoulder, left knee, and right knee disabilities, it is his contentions these disabilities were aggravated by his second period of active duty.  Specifically, the Veteran notes that he was required to wear/carry heavy gear and equipment while serving in Iraq, and argues that serving under such conditions caused him to either develop or aggravate existing problems in his left shoulder, and bilateral knees.  

In August 2012, the Veteran was scheduled for a VA examination.  The VA examiner confirmed current diagnoses of acute left shoulder dislocation and bilateral degenerative knee osteoarthritis.  The Board recognizes that the August 2012 VA examiner noted that the left shoulder disorder and bilateral knee disorder both existed prior to the Veteran's second period of active duty service from January 2004 to March 2005.  In rendering the opinion as to the etiology of these disorders, the VA examiner stated that it was less likely than not that these disorders were caused by, resulted in, or permanently aggravated by the Veteran's military service, the VA clinician has applied the incorrect legal standard governing aggravation claims. 

In light of the foregoing evidentiary omissions and legal inaccuracies, the August 2012 opinions concerning the left shoulder and bilateral knee disabilities are not yet adequate for rating purposes and, thus, additional opinions are required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes efforts to provide an examination and opinion, it must ensure their adequacy).  

As for the bilateral foot/ankle disabilities, the Veteran asserts they had their onset during his active duty service from January 2004 to March 2005.  Specifically, he stated that walking on rocks and stones in Iraq also caused him to develop problems in both his ankles and feet that have continued in the years following active service.  

In August 2012, the Veteran underwent a VA examination for these disabilities.  The August 2012 VA examiner determined the Veteran does not currently have bilateral foot and/ or ankle disabilities.  However, the Veteran is competent to report pain in his feet and ankles.  Further, this VA examination did not also take into account the Gulf War protocols set forth in 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Such consideration is proper in light of the Veteran's documented service in the Southwest Theater of Operations during the second Persian Gulf War.  Notably, his assertions of persistent and recurrent bilateral foot/ ankle pain suggest that he may have a "qualifying chronic disability" that results either from an "[a]n undiagnosed illness" or a "[a] medically unexplained chronic multisymptom illness."  See 38 U.S.C.A. § 1117(a)(2)(A), (B); see also 38 C.F.R. § 3.317 (a)(2)(i). 

Accordingly, this specific theory of entitlement should be expressly addressed on remand.  Additionally, as these claims have not yet been considered under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the AOJ should provide him with appropriate notice of the evidence needed to establish service connection pursuant to those provisions.

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should associated with the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes the criteria required for a claim asserted based on Persian Gulf War service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Allow the Veteran an appropriate amount of time to respond to this notification, a copy of which should be associated with the claims file.
 
2.  Obtain and associate with the claims file, either physically or electronically, all records of VA treatment not currently associated with the claims file.  If no such records are available, document their unavailability in the claims file and notify the Veteran and her representative accordingly. 

3.  Invite the Veteran to submit any additional medical and hospitalization records, or other clinical or lay evidence, which lies within his own possession, or is obtainable from other individuals who have first-hand knowledge, or have been contemporaneously informed, of the nature and etiology of any current disabilities on appeal.  The Veteran should be provided an appropriate amount of time to submit this evidence. 

4.  After completing the above development to the extent possible, schedule the Veteran for appropriate VA examinations for his left shoulder, right knee, left knee, bilateral foot and/ or ankle disorders.  

The entire record (i.e., the paper claims file and all additional documents contained in Virtual VA and the Veterans Benefits Management System (VBMS)) should be made available to, and reviewed by, the examining VA clinician(s), and examination report(s) should expressly note that such evidentiary review took place. 

The VA examiner should expressly address the following:

(a)  Please state whether the symptoms of each claimed condition are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis. 

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d)  Is it at least as likely as not (i.e., at least equally probable) that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including his combat service in Iraq, to include environmental exposures during service in Southwest Asia during the Persian Gulf War?

(e) If not directly related to service on the basis of questions (b)-(d), is any medical condition proximately due to, the result of, or caused by any service-connected disability(ies)?  

(f)  If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any service-connected disability(ies) ?  If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions (a) to (f), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

Then readjudicate the appeal.  If any requested benefit remains denied, furnish the Veteran and his representative with a supplemental statement of the case and given them an opportunity to respond.  Thereafter, return the case to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


